TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00043-CR
                                      NO. 03-10-00044-CR



                                Francisco Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                    NOS. D-1-DC-05-301980 & D-1-DC-07-201519
               HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM                   OPINION


               Francisco Hernandez seeks to appeal judgments of conviction for possession of a

controlled substance. The trial court has certified that Hernandez waived the right of appeal in both

causes. The appeals are dismissed. See Tex. R. App. P. 25.2(d).




                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: February 26, 2010

Do Not Publish